United States Court of Appeals
                      For the First Circuit


No. 06-1254

                    UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                           WILLIAM AHRENDT,*

                      Defendant, Appellant.


                             ERRATA SHEET

     The opinion of this Court issued on March 19, 2009 is amended
as follows:

     On page 10, line 23    Add a "." after ")"

     On page 14, lines 1, 2, 3: The sentence, "Here, the district
court was presented with first such reports, both of which
concluded that Ahrendt was competent to stand trial." should be
replaced with:    "Here, the district court was presented with
evaluations from two mental health professionals, both of whom
concluded that Ahrendt was competent to stand trial."

     On page 17, line 15, substitute '144 and 168' for 'forty-two
and sixty-six"

     On page 24, line 18 and page 25, line 1: substitute "Godin II"
should be underlined.

     On page 25, line 5, substitute 'the five and one-half and
three and one-half year disparities' for 'a 12-year disparity'




*
 This appeal is captioned "United States v. Aherndt," but,
consistent with the opinion of even date, the appellant's surname
is spelled as he spelled it at trial: Ahrendt.